NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SANTOS GONZALEZ MARTINEZ, AKA                   No.    15-70881
Ananias Mateo Mateo,
                                                Agency No. A088-717-703
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Santos Gonzalez Martinez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. We dismiss the petition for

review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s order dismissing Gonzalez

Martinez’s appeal from an IJ’s removal order because he waived his right of

appeal, and thereby failed to exhaust his administrative remedies. See Joo v. INS,

813 F.2d 211, 212 (9th Cir. 1987) (“A waiver of the right to appeal is a failure to

exhaust administrative remedies.”).

      To the extent Gonzalez Martinez contends the waiver was invalid because

his former counsel failed to ask if he feared persecution or harm in Guatemala, we

lack jurisdiction to consider this unexhausted contention. See Zara v. Ashcroft, 383
F.3d 927, 930 (9th Cir. 2004) (“A petitioner cannot satisfy the exhaustion

requirement by making a general challenge to the IJ’s decision, but, rather, must

specify which issues form the basis of the appeal.”); Brown v. Holder, 763 F.3d
1141, 1146 (9th Cir. 2014) (requiring petitioner to exhaust challenge to waiver of

appeal).

      We lack jurisdiction to consider Gonzalez Martinez’s request for

prosecutorial discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir.

2012) (order).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   15-70881